EXHIBIT 10.8

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made as of October 16, 2017
(the “Effective Date”), by and between BURNHAM CENTER-111 WEST WASHINGTON, LLC,
a Delaware limited liability company (“Landlord”), and GRUBHUB HOLDINGS INC., a
Delaware corporation (‘‘Tenant”).

RECITALS:

Landlord and Tenant are parties to an Office Building Lease dated March 23,
2012, as amended by First Amendment to Lease dated December 11, 2013, by Second
Amendment to Lease dated October 5, 2015 (the “Second Amendment”), and by Third
Amendment to Lease dated May 6, 2016 (collectively, the “Existing Lease”),
whereby Landlord leases to Tenant certain premises consisting of approximately
128,477 rentable square feet (the “Existing Premises”) in the building located
at 111 West Washington Street, Chicago, Illinois (the “Building”), as more
particularly described in the Existing Lease. The Existing Lease, together with
this Amendment are sometimes collectively referred to as the “Lease”.

Landlord and Tenant desire to amend the Existing Lease to include those certain
premises located on the seventh (7th) floor of the Building and containing
approximately 17,608 rentable square feet as shown on Exhibit A attached hereto
(the “Fourth Amendment Expansion Space”) as part of the Premises and make
certain other changes to the Existing Lease on the terms and conditions set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

1.  DEFINITIONS. Each capitalized term used in this Amendment shall have the
same meaning as is ascribed to such capitalized term in the Lease, unless
otherwise provided for herein.

2.  EXPANSION SPACE.

(a)  Lease of Fourth Amendment Expansion Space. Landlord leases to Tenant and
Tenant leases from Landlord the Fourth Amendment Expansion Space. The Fourth
Amendment Expansion Space is leased to Tenant subject to all of the same terms
and provisions as are contained in the Lease, except as otherwise set forth
herein. The Fourth Amendment Expansion Space is leased for a lease term
commencing on November 1, 2017 (the “Expansion Commencement Date”) and expiring
on March 31, 2028. From and after the Expansion Commencement Date, the term
“Premises” as used and defined in the Lease, as amended hereby, shall be deemed
to mean and refer to the Existing Premises and the Fourth Amendment Expansion
Space, and shall be deemed to consist of 146,085 rentable square feet. The
parties agree that notwithstanding anything in the Existing Lease to the
contrary, such square footage shall be deemed correct for all purposes.

(b)  Delivery of Fourth Amendment Expansion Space. Landlord shall deliver
possession of the Fourth Amendment Expansion Space to Tenant upon full execution
of this Amendment in an “AS-IS” condition.

 

--------------------------------------------------------------------------------

 

(c)  Base Rent for Fourth Amendment Expansion Space. Commencing on the Expansion
Commencement Date (subject to Paragraph (d) below), Tenant shall pay Base Rent
for the Fourth Amendment Expansion Space pursuant to the following schedule:

 

Period

 

Annual Base Rent

per square foot

 

Rate of Annual

Base Rent

 

Monthly

Base Rent

 

 

 

 

 

 

 

11/1/17 – 10/31/18

 

$32.00

 

$563,456.00

 

$46,954.67

 

 

 

 

 

 

 

11/1/18 – 10/31/19

 

$32.50

 

$572,260.00

 

$47,688.33

 

 

 

 

 

 

 

11/1/19 – 10/31/20

 

$33.00

 

$581,064.00

 

$48,422.00

 

 

 

 

 

 

 

11/1/20 – 10/31/21

 

$33.50

 

$589,868.00

 

$49,155.67

 

 

 

 

 

 

 

11/1/21 – 10/31/22

 

$34.00

 

$598,672.00

 

$49,889.33

 

 

 

 

 

 

 

11/1/22 – 10/31/23

 

$34.50

 

$607,476.00

 

$50,623.00

 

 

 

 

 

 

 

11/1/23 – 10/31/24

 

$35.00

 

$616,280.00

 

$51,356.67

 

 

 

 

 

 

 

11/1/24 – 10/31/25

 

$35.50

 

$625,084.00

 

$52,090.33

 

 

 

 

 

 

 

11/1/25 – 10/31/26

 

$36.00

 

$633,888.00

 

$52,824.00

 

 

 

 

 

 

 

11/1/26 – 10/31/27

 

$36.50

 

$642,692.00

 

$53,557.67

 

 

 

 

 

 

 

11/1/27 – 3/31/28

 

$37.00

 

$651,496.00

 

$54,291.33

 

(d)  Rent Abatement for Fourth Amendment Expansion Space. Notwithstanding
anything in this Amendment to the contrary, provided that Tenant is not then in
an uncured monetary default under the Lease for non-payment of Base Rent or
Additional Rent in excess of $10,000 (a “Material Monetary Rent Default”), the
Monthly Base Rent for the Fourth Amendment Expansion Space shall abate for the
first ten (10) full calendar months following the Expansion Commencement Date
(“Expansion Abated Rent”); provided, however, that the entire amount of
Expansion Abated Rent otherwise due and payable multiplied by a fraction the
numerator of which is the number of months until the Expiration Date and the
denominator of which is the total number of months pursuant to which the Fourth
Amendment Expansion Space is leased (without reference to any renewal option
period) pursuant to this Lease shall be reinstated and become immediately due
and payable upon the occurrence of a Material Monetary Rent Default by Tenant
under the Lease beyond all applicable notice and cure periods, which
reinstatement shall be as a result of the failure to satisfy a condition
subsequent and shall not be deemed liquidated damages or a penalty. Any
obligation by Tenant to pay a portion of the Expansion Abated Rent shall
terminate on the Expiration Date, without reference to any renewal option
period.

(e)  Fourth Amendment Expansion Space Common Expenses. In addition to Base Rent,
commencing on the Expansion Commencement Date, Tenant shall pay Tenant’s Prorata
Share of Common Expenses for the Fourth Amendment Expansion Space pursuant to
the terms of the Lease. For purposes of this Paragraph, (i) the Base Year for
the Fourth Amendment Expansion Space shall be 2017, and (ii) Tenant’s Prorata
Share of the Building for the Fourth Amendment Expansion Space shall be 3.06%.
Tenant shall continue to pay Additional Rent pursuant to the Existing Lease.

(f)  Expansion Base Rent Reduction. Notwithstanding anything in this Amendment
to the contrary, commencing on the Expansion Commencement Date and continuing
through March 31, 2028, the Base Rent for the Fourth Amendment Expansion Space
shall be abated by $160,912.70

{00105709; 9}

A-1

--------------------------------------------------------------------------------

 

per annum for a total of $1,676,173.92 (the “Expansion Base Rent Reduction”),
which Expansion Base Rent Reduction shall be applied toward each installment of
Monthly Base Rent in the amount of $13,409.39. Upon a sale or refinancing of the
Building or the Land on which the Building is located, Landlord may, at its sole
option, pay to Tenant the total amount of remaining Expansion Base Rent
Reduction as a lump sum payment (the “Expansion Base Rent Reduction Payment”) in
which event, Tenant’s right to further Expansion Base Rent Reduction as set
forth in this paragraph shall be void and of no further effect. Landlord shall
provide Tenant with at least thirty (30) days’ prior written notice of
Landlord’s intention to make an Expansion Base Rent Reduction Payment. The
giving of such notice shall not obligate Landlord to make the Expansion Base
Rent Reduction Payment, which shall be conditioned upon the closing of any such
sale or refinancing of the Building or the Land on which the Building is
located. The amount of the Expansion Base Rent Reduction Payment shall be
calculated as of the date of such closing and actual payment to Tenant. Any such
Expansion Base Rent Reduction Payment shall be made at the closing of any such
sale, or refinancing of the Building or the Land on which the Building is
located and the Expansion Base Rent Reduction shall terminate effective as of
the monthly installment of Base Rent that is due as of, or immediately
following, receipt by Tenant of the Expansion Base Rent Reduction Payment by
wire transfer of immediately available funds. Landlord’s providing of notice to
Tenant does not obligate Landlord to make such payment. As an example and not as
a limitation, if Landlord sells the Building as of the sixty-fifth (65th)
calendar month following the Expansion Commencement Date, such that Tenant would
be entitled to 60 more months of Expansion Base Rent Reduction, Landlord may pay
Tenant the remaining Expansion Base Rent Reduction Payment in the amount of
$804,563.40 ($13,409.39 x 60) at the closing of such sale and thereafter Tenant
will have no further right to application of the Expansion Base Rent Reduction
toward each installment of Monthly Base Rent for the Fourth Amendment Expansion
Space.

(g)  Exercise of First Expansion Option. Landlord and Tenant acknowledge and
agree that Tenant’s lease of the Fourth Amendment Expansion Space satisfies
Section 16(a) of the Second Amendment and thus such Section 16(a) shall be void
and no further effect from and after the date of this Amendment.

3.  EXTENSION OF TERM. The Term of the Lease is hereby extended through March
31, 2028 (the “Expiration Date”). The Term for each of the Existing Premises and
the Fourth Amendment Expansion Space shall be coterminous so that the Lease for
each such space shall terminate on the Expiration Date, unless earlier
terminated in accordance with the terms of the Lease, as modified by this
Amendment.

4.  BASE RENT FOR EXISTING PREMISES. Tenant shall continue to pay Base Rent for
the Existing Premises through March 31, 2026 as set forth in the Existing Lease.
Effective April 1, 2026, the Base Rent for the Existing Premises for the period
between April 1, 2026 and the Expiration Date shall be as set forth in the
following Base Rent schedule:

 

Period

 

Annual Base Rent

per square foot

 

Rate of Annual

Base Rent

 

Monthly

Base Rent

 

 

 

 

 

 

 

4/1/26 – 10/31/26

 

$36.00

 

$4,625,172.00

 

$385,431.00

 

 

 

 

 

 

 

11/1/26 – 10/31/27

 

$36.50

 

$4,689,410.50

 

$390,784.21

 

 

 

 

 

 

 

11/1/27 – 3/31/28

 

$37.00

 

$4,753,649.00

 

$396,137.42

 

5.  EXISTING PREMISES BASE RENT REDUCTION. The Premises Base Rent Reduction

{00105709; 9}

A-2

--------------------------------------------------------------------------------

 

(as defined in the Second Amendment) set forth in Section 6(d) of the Second
Amendment shall remain in effect with respect to the Existing Premises and shall
continue through March 31, 2026 as set forth in Section 6(d).

6.  UPFIT ALLOWANCE. Commencing on the earlier of the date Tenant notifies
Landlord it is not exercising the Early Termination Option set forth in the
Second Amendment (which notice may be given no earlier than July 1, 2022) and
October 1, 2022, and provided Tenant has not exercised the Early Termination
Option, Landlord shall provide an allowance of up to $899,339.00 ($7.00 per
rentable square foot of the Existing Premises) (the “Upfit Allowance”) toward
the costs of the Tenant’s improvements to the Premises (the “2022
Improvements”). The 2022 Improvements shall be performed pursuant to the terms
and conditions of the Lease pertaining to alterations. Landlord shall pay
portions of the Upfit Allowance to Tenant from time to time, but not more than
one (1) time per thirty (30) days, within thirty (30) days following Landlord’s
receipt of (a) paid invoices for the 2022 Improvements, if applicable, (b)
partial or final lien waivers from the contractor and all subcontractors and
suppliers for such 2022 Improvements, if applicable (provided that Landlord
shall not be required to release the final 10% of the Upfit Allowance until
final lien waivers are received for all 2022 Improvements), and (c) written
request for disbursement from Tenant. Tenant may apply up to $642,385.00 ($5.00
per rentable square foot of the Existing Premises) to the cost of furniture,
fixtures and equipment to be used within the Premises. Any portion of the Upfit
Allowance not used toward the cost of the 2022 Improvements within calendar year
2022 shall be deemed forfeited.

7.  ELEVATOR. Landlord agrees to modify the Dedicated Elevator (as defined in
the Second Amendment) to include the seventh (7th) floor of the Building. Tenant
acknowledges that such modification may require Landlord to change the current
infrastructure to install operable doors, call buttons, and indicator
lights/bells, and update the interior elevator cab panel of the Dedicated
Elevator (the “Expansion Elevator Work”). Tenant acknowledges that the Elevator
Work is subject to permit and approval by the City of Chicago. Promptly after
the date of this Amendment, Landlord will submit any required applications for
approval by the City of Chicago for the Expansion Elevator Work and will request
the City of Chicago to expedite processing of said approvals, provided that such
expedited processing shall not require Landlord to engage a permit expediter.
Within one hundred twenty (120) days following Landlord’s receipt of the City of
Chicago approval for the Expansion Elevator Work, Landlord shall cause the
Expansion Elevator Work to be completed, at Landlord’s sole cost and expense, in
a good and workmanlike manner and in compliance with all applicable laws.

 

8.  ASBESTOS. The last sentence of Section 30(d) of the Existing Lease is
deleted and replaced with the following:

“Except as otherwise provided in the previous two (2) sentences, Landlord shall
be responsible for encapsulating and/or remediating, prior to the Expansion
Commencement Date in accordance with applicable Environmental Laws any ACM
encountered by Landlord in the performance of Landlord’s construction
activities.”

9.  TERMINATION OPTION. Tenant’s Early Termination Option set forth in Section
18 of the Second Amendment shall remain in effect, subject to the following:

(a)  Early Termination Date. The Early Termination Date shall be December 31,
2023.

(b)  Early Termination Notice. The Early Termination Notice must be given no
earlier than


{00105709; 9}

A-3

--------------------------------------------------------------------------------

 

July 1, 2022 and no later than September 30, 2022.

(c)  Termination Fee. The Termination Fee shall be revised as follows:

(i)  Termination fee if Landlord has not made the Remaining Base Rent Reduction
Payment and Expansion Base Rent Reduction Payment. If Landlord has not made the
Remaining Base Rent Reduction Payment and Expansion Base Rent Reduction Payment
as of the date of the Early Termination Notice, the Termination Fee shall be
equal to $ 3,869,880.70.

(ii)  Termination fee if Landlord has made the Remaining Base Rent Reduction
Payment and Expansion Base Rent Reduction Payment. If Landlord has made the
Remaining Base Rent Reduction Payment and Expansion Base Rent Reduction Payment
as of the date of the Early Termination Notice, the Termination Fee shall be
equal to the sum of (A) $ 3,869,880.70 plus (B) the unamortized Remaining Base
Rent Reduction Payment and Expansion Base Rent Reduction Payment made by
Landlord, amortized on a straight-line basis over the period commencing on the
date that Landlord made the Remaining Base Rent Reduction Payment and Expansion
Base Rent Reduction Payment to Tenant and ending on the Early Termination Date
at an interest rate of eight percent (8%) per annum.

(d)  Abatement of Existing Premises Rent. The abatement of Monthly Base Rent and
Additional Rent set forth in Section 18 of the Second Amendment if Tenant does
not exercise the Early Termination Option shall apply only to the Existing
Premises and not to the Fourth Amendment Expansion Space. If such abatement is
applicable, it shall occur during the months of January 2024 through and
including April 2024.

(e)  No Further Modifications. Except as modified above, the Early Termination
Option shall remain in full force and effect.

10.  ACCESS TO MECHANICAL AREAS. Tenant acknowledges that the seventh (7th)
floor of the Building contains certain mechanical areas serving the Building
(the “Mechanical Areas”) that Landlord accesses on a daily basis. Landlord shall
have access to the Mechanical Areas at all times. Tenant shall ensure that any
improvements performed by Tenant to the Fourth Amendment Expansion Space or
furniture, fixtures, and equipment placed in the Fourth Amendment Expansion
Space do not interfere with Landlord’s access to the Mechanical Areas. Tenant
shall not access the Mechanical Areas without the consent of Landlord.

11.  BROKERS OR FINDERS. Tenant represents and warrants to Landlord that except
for Bradford Allen Realty Services (“Bradford”), it has engaged no broker or
finder and that no claims for brokerage commissions or finders’ fees arising
from any act of Tenant will arise in connection with the execution of this
Amendment. Landlord represents and warrants to Tenant that except for Jones Lang
LaSalle (“JLL” and together with Bradford, the “Broker”), it has engaged no
broker or finder and that no claims for brokerage commissions or finders’ fees
arising from any act of Landlord will arise in connection with the execution of
this Amendment. Tenant shall indemnify, defend and hold harmless Landlord from
and against any liabilities and claims for commissions and fees arising out of a
breach of the foregoing representation and warranty made by Tenant. Landlord
shall pay any commission owing to the Broker pursuant to one or more separate
written agreements between Landlord and Broker.

12.  BINDING EFFECT. The Existing Lease, as amended hereby, shall continue in
full force

{00105709; 9}

A-4

--------------------------------------------------------------------------------

 

and effect, subject to the terms and provisions thereof and hereof. In the event
of any conflict between the terms of the Lease and the terms of this Amendment,
the terms of this Amendment shall control. This Amendment shall be binding upon
and inure to the benefit of Landlord, Tenant and their respective successors and
permitted assigns.

13.  SUBMISSION. Submission of this Amendment by Landlord to Tenant for
examination and/or execution shall not constitute a reservation of or option for
the Premises or in any manner bind Landlord and no obligations on Landlord shall
arise under this Amendment unless and until this Amendment is fully signed and
delivered by Landlord and Tenant.

14.  COUNTERPARTS. This Amendment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement. To facilitate the execution and delivery
of this Amendment, the parties may execute and exchange counterparts of the
signature pages by fax of electronic mail, and the signature of either party to
any counterpart may be appended to any other counterpart.

15.  CONFIDENTIALITY. Landlord and Tenant acknowledge and agree that the terms
of this Amendment and the Existing Lease are confidential and constitute
proprietary information of Landlord and Tenant. Disclosure of the terms could
adversely affect the ability of the parties to negotiate Other leases and impair
the parties’ relationship with other tenants. Accordingly, except as provided in
this Section, the parties agree that they shall not intentionally and
voluntarily disclose the terms and conditions of this Amendment or the Lease to
any other tenant or apparent prospective tenant of the Building, either directly
or indirectly, without the prior written consent of the other party; provided,
however, that Tenant may disclose the terms to prospective subtenants or
assignees under the Lease, to its accountants, attorneys and other professional
advisers and as required by applicable law. Landlord acknowledges that Tenant is
a publically traded company and is required to disclose the terms of material
contracts, including the terms of the Lease, in accordance with applicable law.
Landlord may disclose the terms to prospective lenders and entities interested
in purchasing the Building from Landlord. In addition, except as required by
law, neither party shall make a press release or other public announcement with
respect to the Lease, without the prior written consent of the other party.

[Signatures are on the following page]

{00105709; 9}

A-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year aforesaid.

 

LANDLORD:

 

 

TENANT:

 

 

 

 

BURNHAM CENTER-111 WEST WASHINGTON, LLC, a Delaware limited liability company

 

GRUBHUB HOLDINGS, INC., a

Delaware corporation

 

 

 

 

By:

 

111 West Washington Holdings, LLC, a

 

By:

/s/ Adam DeWitt

 

 

Delaware limited liability company, its Sole

 

Name:

Adam DeWitt

 

 

member

 

Title:

10/16/17

 

 

 

 

 

 

 

 

 

By:

/s/ Richard R. Previd

 

 

 

 

 

Name:

Richard R. Previd

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

{00105709; 9}

A-6